Case 21-31121-mvl11 Doc 94 Filed 07/21/21               Entered 07/21/21 15:40:19      Page 1 of 4



Kevin M. Lippman
Texas Bar No. 00784479
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75201
Telephone: (214) 855-7500
Facsimile: (214) 855-7584
Email: klippman@munsch.com

Attorneys for ESS-GV Holdings, LLC

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    In re:                                          §   Chapter 11
                                                    §
    GVS TEXAS HOLDINGS I, LLC, et al.,              §   Case No. 21-31121-MVL
                                                    §
              Debtors.                              §   Jointly Administered

                  ESS-GV HOLDINGS, LLC’S REQUEST TO CLARIFY FINAL ORDER
                         AUTHORIZING THE USE OF CASH COLLATERAL

             ESS-GV Holdings, LLC (“ESS”) hereby files its Request to Clarify Final Order

Authorizing the Use of Cash Collateral, and states as follows:

             1.      ESS is the holder of the Mezz 1 Loan, as defined and explained in the Debtors’

Emergency Motion of the Debtors for Entry of Interim and final Orders Authorizing the Use of

Cash Collateral and Granting Related Relief [DE 19] (“Motion”). See Motion at 11-12. Its

borrower is a Debtor in these cases, GVS Portfolio I, LLC, which owns 100% of the membership

interest in each of the PropCos. 1 Id., ftn. 7. As acknowledged in the Motion, “[a]s security for the

Mezz 1 Loan, GVS Portfolio I, LLC granted the Original Lender a security interest in (a) its

membership interest in each of the PropCos, including any proceeds therefrom; and (b) all amounts

on deposit in the Mezzanine Deposit Account or Mezzanine Excess Cash Flow Account.” Id. at

12.


1
    PropCos is defined in the Motion, ftn. 4.


Page 1
4845-7456-3059v.1 019839.00001
Case 21-31121-mvl11 Doc 94 Filed 07/21/21                        Entered 07/21/21 15:40:19              Page 2 of 4




           2.       Under the Interim Order Authorizing the Use of Cash Collateral and Granting

Related Relief (“Interim Cash Collateral Order”), the Senior Lender was granted Adequate

Protection Liens on “any and all tangible and intangible pre- and post-petition property of the

Debtors, whether existing before, on, or after the Petition Date, together with any proceeds thereof

… and the proceeds, products, rents and profits of the foregoing.” See ¶ 5(a). “Debtors” is defined

in the Interim Cash Collateral Order to include “PropCos”. See id., ftn. 1.

           3.       ESS does not believe it is the intent of the Interim Cash Collateral Order (or the

Final Cash Collateral Order, which it has not seen) to grant the Senior Lender Adequate Protection

Liens on ESS’s collateral; i.e., the membership interest in each of the PropCos. 2 But the language

granting the Adequate Protection Liens is too broad in this regard. ESS requests that any Final

Cash Collateral Order be clarified to expressly exclude the membership interest in each of the

PropCos from the Senior Lender’s Adequate Protection Liens. This can be accomplished by the

following amendment to the last sentence of Paragraph 5(a) – emphasized below – of the Final

Cash Collateral Order (assuming Paragraph 5(a) mirrors the Interim Cash Collateral Order):

                Notwithstanding the foregoing, the Adequate Protection Liens shall not attach to the
                proceeds of claims or causes of action arising under Sections 502(d), 544, 545, 547,
                548, 549, 550, 551, or 553 of the Bankruptcy Code (collectively, the “Avoidance
                Actions”) or to the membership interests or stock of any Debtor or any subsidiary
                or parent of any Debtor.

           4.       This clarification will not prejudice the Senior Lender’s interests or its Adequate

Protection Liens, and preserves ESS’s interests in its collateral, as it is entitled to do under the

Intercreditor Agreement with the Senior Lender. 3




2
    ESS has reached out to Senior Lender to clarify the scope of the Adequate Protection Liens and is awaiting a reply.

3
  Section 11(d)(iii) of the Intercreditor Agreement permits ESS to “preserve and realize upon” its interest “in any
Separate Collateral pledged to” ESS in a “Proceeding by or against Borrower.” “Separate Collateral” is defined to

Page 2
4845-7456-3059v.1 019839.00001
Case 21-31121-mvl11 Doc 94 Filed 07/21/21                    Entered 07/21/21 15:40:19             Page 3 of 4




Dated: July 21, 2021                       MUNSCH HARDT KOPF & HARR, P.C.
                                           500 N. Akard Street, Suite 3800
                                           Dallas, Texas 75201-6659
                                           Telephone: (214) 855-7500
                                           Facsimile: (214) 855-7584
                                           Email: klippman@munsch.com

                                           By: /s/ Kevin M. Lippman
                                              Kevin M. Lippman
                                              Texas Bar No. 00784479

                                           ATTORNEYS FOR ESS-GV HOLDINGS, LLC




include, among other things, “the Equity Collateral securing such Junior Loan.” And “Equity Collateral” is defined
as “the equity interests in Borrower or any Junior Borrower pledged pursuant to any of the Junior Loan Documents.”


Page 3
4845-7456-3059v.1 019839.00001
Case 21-31121-mvl11 Doc 94 Filed 07/21/21           Entered 07/21/21 15:40:19        Page 4 of 4




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of July, 2021, he caused a true and
correct copy of the foregoing document to be served electronically on the parties listed below and
on the parties requesting electronic service through the Court’s ECF system.

Thomas R. Califano
tom.califano@sidley.com
Andres Barajas
andres.barajas@sidley.com
Charles M. Persons, Jr.
cpersons@sidley.com

PROPOSED COUNSEL FOR THE
DEBTORS AND DEBTORS IN
POSSESSION

Joseph M. Coleman
John J. Kane
Kane Russell Coleman Logan PC
jcoleman@krcl.com
jkane@krcl.com

COUNSEL FOR WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE,
FOR THE BENEFIT OF THE REGISTERED HOLDERS OF UBS COMMERCIAL
MORTGAGE TRUST 2019-C16 COMMERCIAL MORTGAGE PASSTHROUGH
CERTIFICATES, SERIES 2019-C16 IN ITS CAPACITY AS A-2-1 NOTEHOLDER AND
LEAD SECURITIZATION NOTEHOLDER ON BEHALF OF THE RELATED
COMPANION NOTEHOLDERS WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS TRUSTEE, FOR THE BENEFIT OF THE REGISTERED HOLDERS OF UBS
COMMERCIAL MORTGAGE TRUST 2018-C15 COMMERCIAL MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2018-C15 AND WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS TRUSTEE, FOR THE BENEFIT OF WELLS FARGO
COMMERCIAL MORTGAGE TRUST 2019-C50 COMMERCIAL MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2019-C50, BY AND THROUGH MIDLAND
LOAN SERVICES, A DIVISION OF PNC BANK, N.A. AS SPECIAL SERVICER FOR
THE LEAD SECURITIZATION NOTEHOLDER



                                              /s/ Kevin M. Lippman
                                             Kevin M. Lippman




Page 4
4845-7456-3059v.1 019839.00001
